Citation Nr: 9907025	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-07 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for service connection for 
schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	To be verified


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of November 1996 from the St. Petersburg, 
Florida, Regional Office (RO).  The Board previously remanded 
this appeal in January 1998.  The veteran has filed a claim 
for entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151.  This issue has not been perfected for appeal it is 
not properly before the Board for appellate consideration at 
this time.  The RO is accordingly directed to develop this 
claim as appropriate.


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric 
disorder was denied by the Board in December 1982. 

2.  The evidence received since the December 1982 Board 
decision includes medical records not previously associated 
with the claims folder which tend to show that a psychiatric 
disorder is related to active duty. 


CONCLUSION OF LAW

The evidence submitted since the December 1982 Board 
decision, which denied service connection for a psychiatric 
disorder, is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §  3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty or which is proximately 
due to or the result of a service connected disease or 
injury. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1998).

Where a veteran served ninety (90) days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304 (1998).

The veteran contends, in essence, that he incurred 
schizophrenia while in service and therefore that he is 
entitled to service connection for this disorder.  He further 
alleges that he has submitted new and material evidence in 
order to reopen this claim.

The veteran's service medical records (SMR's) had been 
associated with the claims folder.  The entrance examination 
clinically evaluated the veteran's psychiatric condition as 
normal.  The veteran denied any history of nervous problems.  
The veteran's SMR's do not reflect any complaint or finding 
diagnostic of a psychiatric disorder. At the time of the 
separation examination, the veteran's psychiatric condition 
was clinically evaluated as normal.

The veteran was seen at a VA outpatient clinic in April 1977.  
At that time the veteran stated that he had a court martial 
during service unjustly. Since that time he had thoughts of 
the injustice which intruded on him.  He stated that it was 
difficult to rid his mind of this.  This obsessional thought 
was bothering him more and was interfering in the onset of 
sleep.  He denied depression, delusions, hallucinations, and 
ideas of reference.  The impression was obsessional thought.  
He received follow-up treatment through August 1977.  The 
impression was adjustment reaction to late adolescence.  A 
July1977 psychological report indicates that individuals with 
the veteran's profile may develop schizophrenia.  The veteran 
was hospitalized at a VA Medical Center in from March 1980 to 
May 1980 and was diagnosed with paranoid schizophrenia.  He 
received follow-up treatment.  He was hospitalized at a VA 
medical facility in June 1981 for paranoid schizophrenia. 

In December 1982, the Board denied service connection for a 
psychiatric disorder.  At that time the Board determined that 
a nervous disorder was not present during service and 
paranoid schizophrenia was not manifested until almost four 
years after service.  The December 1982 Board decision is 
final. However, the veteran may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 3.156 (1998).

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, No. 98-
7017, slip op. at 9, 17 (Fed.Cir. Sept. 16, 1998); 38 C.F.R. 
§ 3.156(a) (1998).

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996). 

The evidence received since the 1982 Board decision includes 
copies of mental health articles, personal testimony at 
hearings, VA and private medical records and examinations, 
covering the period from April 1976 to 1998, and numerous 
written statements by the veteran.

These record include March 27, 1980 MMPI report (a 
psychological test), which was conducted during the veteran's 
hospitalization at a VA medical facility beginning in March 
1980.  This report was not of record at the time of the 
previous Board denial.  This report indicates that the 
veteran had psychiatric symptoms which included paranoid 
ideation, moderate depression, obsessive thinking, and 
resentments.  The suggested diagnosis from the MMPI profile 
was of paranoid schizophrenia.  Subsequent medical records 
contain a diagnosis of schizophrenia. 

To summarize, the March 1980 MMPI report, received subsequent 
to the December 1982 Board decision, shows, the presence of 
obsessive thinking and resentment which are similar to the 
symptoms recorded during 1976 and 1977.  The report further 
indicates that these symptoms, in part, were suggestive of 
paranoid schizophrenia. 

The Board finds this evidence is probative as to whether 
schizophrenia is related to service or manifested within the 
one year presumptive period.  Accordingly, it is the Board's 
judgment that the evidence received since the December 1982 
Board decision is new and material and the veteran's claim 
has been reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric disorder is reopened. 


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for a psychiatric 
disorder.  Accordingly, the current decision must be based on 
a review of the entire evidentiary record.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Initially, the Board finds that the veteran's claim for a 
psychiatric disorder is well grounded, in that he has 
presented a plausible claim.  38 U.S.C.A. § 5107(a) (West 
1997); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
Pursuant to 38 U.S.C.A. § 5107(a) (West 1997), the Board is 
obligated to assist the veteran in the development of his 
claim.  In conjunction with the duty to assist, the Board is 
of the opinion that another VA psychiatric examination is 
warranted.

The Board noted in the January 1998 remand that there 
appeared to be some confusion as to the issue of the 
veteran's representative.  In a November 1997 report of 
contact, the veteran stated that he wished for two specific 
doctors to act as his representatives.  A valid written power 
of attorney form had not been associated with the veteran's 
claims file when this case was last before the Board.  
Subsequently, the veteran completed in March 1998 VA Forms 
22a, and 21-22, which appointed a Dr. A.. K, Ph.D., as his 
personal representative, as an agent.  The veteran was 
informed in a July 1998 letter from the RO that pursuant to 
VA regulations that Dr. Krupkin may not be recognized as his 
representative pursuant to 38 C.F.R. § 14.629 (1998).  
However, the Board is of the opinion that the veteran should 
also be informed of 38 C.F.R. § 14.630 (1998).  38 C.F.R. 
§ 14.630 establishes that:  

Any person may be authorized to prepare, 
present, and prosecute a particular 
claim.  A proper power of attorney, and a 
statement signed by the person and the 
claimant that no compensation will be 
charged or paid for the services, shall 
be filed with the office where the claim 
is presented.  A signed writing, which 
may be in letter form, identifying the 
claimant and the type of benefit or 
relief sought, specifically authorizing a 
named individual to act as the claimant's 
representative, and further authorizing 
direct access to records pertinent to the 
claim, will be accepted as a power of 
attorney.  A person accredited under this 
section shall represent only one 
claimant; however, in unusual 
circumstances, appeal of such limitation 
may be made to the General Counsel.

Therefore, we find that it would be appropriate to clarify 
the matter of veteran's representation upon remand.

Furthermore, the veteran also is claiming service connection 
for PTSD.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") in 
Zarycki v. Brown, 6 Vet.App. 91 (1993) set forth the 
framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304.  The 
veteran has not alleged that he was involved in combat. 

In an elaboration and clarification of Zarycki, the Court 
noted in Moreau v. Brown, 9 Vet.App. 389 (1996), that 38 
C.F.R. § 3.304(f) requires three elements to support an award 
of service connection for PTSD: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in service stressor occurred.  Further, the Court had 
held in Dizoglio v. Brown, 9 Vet.App. 163, 166 (1996) as a 
matter of law that "if the claimed stressor is not combat-
related, [the] appellants lay testimony regarding the in-
service stressors is insufficient to establish the occurrence 
of the stressor."

In West v. Brown, 7 Vet.App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Id. at 
98, 99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence. 

Upon reviewing Zarycki, Moreau and West, it appears that, in 
approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  

In such a referral, the adjudicator should specify to the 
examiner(s) precisely what stressors have been accepted, as 
established by the record, and the medical examiner(s) must 
be instructed that only those events may be considered in 
determining whether stressors, to which the appellant was 
exposed during service, were of sufficient severity as to 
have resulted in current psychiatric symptoms.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD is due to service would be pointless. 

The veteran has stated that the death of his grandfather 
while he was in service, and watching a fellow serviceman get 
run over by a tank, were stressors which caused PTSD.  In 
this regard, the Board is satisfied that the death of the 
veteran's grandfather occurred as stated by the veteran and 
is thus verified. 

The Board is aware that the April 1998 VA psychiatric 
examination indicted that the veteran did not have PTSD and 
he was diagnosed with paranoid schizophrenia.  However, in 
view of the Board's request for a current VA examination, the 
Board believes it is appropriate to attempt to verify the 
claimed stressors.  

The Board further notes that the veteran in a December 1997 
letter requested that he receive a copy of a VA 1976 MMPI 
report.  A subsequent VA report of contact is unclear if this 
medical record was provided to the veteran.  Upon remand this 
situation should also be clarified.

In view of these facts, the Board is of the opinion that 
additional development is warranted.  Accordingly, the case 
is REMANDED to the RO for the following development:

1.  The RO should provide the veteran 
with a copy of the requested VA MMPI 
record from 1976, if it has not already 
done so.  Documentation should be 
associated with the claims folder to 
indicate that this action has been 
completed.

2.  The RO should inform the veteran of 
the provisions of 38 C.F.R. § 14.630 
(1998) and provide any necessary 
assistance with regard to a selection of 
a representative.

3.  The RO should further request that the 
veteran to furnish a list of his claimed 
stressors, to include additional 
information regarding the fellow 
serviceman who was killed by a tank.  This 
information should include the name of the 
soldier, his unit, and the approximate 
date of the accident.  The veteran should 
be asked to provide specific details of 
any other claimed stressful events, to 
include dates, places, detailed 
descriptions of the events, and the names 
and other identifying information 
concerning any individuals involved in the 
events.  He should be advised to submit 
any verifying information regarding the 
stressors he claims to have experienced in 
service.  He may submit statements from 
fellow service members or others who 
witnessed or knew of the alleged events at 
the time of their occurrence.  The veteran 
should be told that the information is 
necessary in order to obtain supportive 
evidence of the stressful events and that 
failure to respond may result in adverse 
action.  

4.  The RO should attempt to verify the 
alleged stressors from the appropriate 
source(s).  

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service and, if so, what was 
the nature of the specific stressor or 
stressors.  The Board is satisfied that 
the death of the veteran's grandfather 
occurred. 

6.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his psychiatric 
disorder(s).  It is requested that RO 
notify the veteran that he may submit 
additional evidence and argument in 
support of his claim.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

7.  A VA examination should be conducted 
by a psychiatrist in order to determine 
the etiology, nature and severity of any 
psychiatric illness.  All testing deemed 
necessary should be performed.  The 
claims folder is to be made available to 
the examiner in conjunction with the 
examination. The RO is to inform the 
examiner that only a stressor(s) which 
has been verified by the RO may be used 
as a basis for a diagnosis of PTSD.  
Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to:

a) Whether it is as likely as not that 
any psychiatric disorder diagnosed is 
related to the veteran's period of active 
duty?

b) If no and a psychosis is diagnosed, 
whether it is as likely as not that a 
symptoms and finding recorded during VA 
treatment from April 1976 to August 1977, 
represent the initial manifestations of 
the subsequently diagnosed psychosis?

c) If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
which stressor(s) found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder.  

The report of examination should include 
the complete rationale for all opinions 
expressed. 

8.  Thereafter, the RO should ask the 
veteran if he wants a hearing before a 
member of the Board, and take any action 
deemed appropriate. 

When the requested development is fully completed, the RO 
should re-adjudicate the veteran's claims for service 
connection for psychiatric disorders, to include PTSD, on a 
de novo basis.  If the benefits sought are not granted, the 
veteran and his representative should be furnished with a 
Supplemental Statement of the Case and opportunity to 
respond. Thereafter, the case should be returned to the Board 
for further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 


- 12 -


